Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 16, 19, 20, 21, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014231974 (JP ‘974) in view of JPH0722382 (JP ‘382) in further view of EP0647821 A1 (EP ‘821).
With respect to claim 1, JP ‘974 discloses a refrigerator comprising: a main body; and a door (3, Fig.2) configured to open and close a front side of the main body, and including: a door body (100, Fig.2) including: chassis (63, 64, Fig.2) forming opposite sides of the door, and an upper door cap (61, Fig.2), coupled to an upper portion of the chassis, a door panel (13) detachably mountable on the door body (Fig.7, Fig.8), opposite end portions of the door panel (13) are supported by the chassis (Fig.6) to mount the door panel on the door body.  With respect to claim 1, JP ‘974 does not show the upper door cap includes an opening and a protrusion on the rear surface of the door panel and a fastening member.
JP ‘382 shows a groove (2, Fig.2, see translation section 0004) at a front face of the upper door cap (1); a protrusion (9) on a rear surface of the door panel (7) and that has a fixing hole (hole at 13, Fig.2) formed therein, and a fastening member (13), wherein, the door body (6), the door panel (7), and the fastening member (13) are configured so that the protrusion (9) is insertable into the groove (2, Fig.2) so as to be accommodated in the upper door cap (1, section 0007 of translation), with the protrusion (9) inserted into the groove (2) so as to be accommodated in the upper door cap, a lower end of the fastening member (13) is passable through the fixing hole (hole at 13, Fig.2) from above the fixing hole so that the fastening member fixes the door panel (7) to the door body (6). It would have been obvious to one having ordinary skill in the art to include a protrusion on the rear surface of the door panel with a fixing hole and a fastening member, as taught by JP ‘382, in order to further fix and align the upper part of the door panel to the door body and securely fix it to the door body. With respect to claim 1, the combination (JP ‘382) shows the upper door cap (1) includes a groove (2) on the front face not an opening. 
EP ‘821 shows an opening (17, Fig.2) at a front face of the upper door cap (16); a protrusion (24, Fig.2) on a rear surface of the door panel (15) that is insertable in the opening.  It would have been obvious to one having ordinary skill in the art to modify the groove of JP ‘974 in view of JP ‘382, so that it is an opening at the front face of the upper door cap, as taught by EP ‘821, in order to easily align and insert the protrusion and prevent sideway movement of the door panel while it is being mounted to the upper door cap. 
With respect to claim 16, the combination shows (JP ‘974) wherein the door body includes a cover (100), the chassis (63, 64) are located at a left side and a right side of the cover (Fig.2), and when the door panel (13) is mounted on the door body, the cover (100) faces the door panel (13, Fig.2).  
With respect to claim 19, the combination shows (JP ‘382) wherein the upper door cap (1) includes a through-hole (12, Fig.2) formed at an upper side of the upper door cap, and, when the door panel (7) is mounted to the door body, the through-hole (12) is aligned with the fixing hole (hole at 13, Fig.2).  
With respect to claim 20, the combination shows (EP ‘821) wherein, while the door panel (15, Fig.2) is separated from the door body (14), the opening (17, Fig.2) is exposed.  
With respect to claim 21, the combination doesn’t show a second protrusion. EP ‘821 shows wherein the protrusion includes a first protrusion (24) and a second protrusion (other 24, Fig.2) spaced apart from each other along an upper edge portion of the door panel, 3Serial No.: 17/099,627 the fixing hole includes a first fixing hole (25) formed in the first protrusion and a second fixing hole (other 25, Fig.2) formed in the second protrusion, the opening includes a first opening (17) and a second opening (other 17), the fastening member includes a first fastening member (21) and a second fastening member (other 21), and when the door panel is mounted on the door body, the first protrusion (24) is inserted into the first opening (17), and the first fastening member (21) passes through the first fixing hole, and the second protrusion (other 24) is inserted into the second opening (other 17), and the second fastening member (other 21) passes through the second fixing hole (other 25, Fig.2).  It would have been obvious to one having ordinary skill in the art to include a second protrusion, second fixing hole, second opening, second fastening member, such as shown by EP ‘821, in order to evenly secure both sides of the door panel to the door body. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second protrusion, second fixing hole, second opening, and a second fastening member since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  
With respect to claim 22, the combination shows (JP ‘974) wherein the door body includes a lower door cap (62, Fig.2) coupled to a lower portion of the chassis, and, the door panel, while mounted on the door body, protrudes further forward than the lower door cap (the lower door cap 62 is coupled to the back surface of the door panel with an adhesive see translation section 0044, thus the door panel would protrude forward than the lower door cap).  
With respect to claim 24, the combination teaches (JP ‘974) wherein the door panel (13) includes glass (see translation).  
With respect to claim 26, the combination teaches (JP ‘974) wherein the door panel (13), while mounted on the door body, protrudes further forward than the chassis (63, 64, Fig.2, Fig.6).  
3.	Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014231974 (JP ‘974) and JPH0722382 (JP ‘382) in view of EP0647821 A1 (EP ‘821) in further view of US Patent 5,358,326 (Cherry).
With respect to claim 17, the combination teaches (JP ‘974) wherein the door body has an insulating material provided inside the door body (see translation), but doesn’t explicitly show the front surface of the cover is spaced apart from the door panel. Cherry shows the door body (13) has an insulating material inside the door body (at 25, Fig.3) and where the door panel (64, Fig.3) is mounted on the door body, a front surface of the cover (20) is spaced apart from the door panel (64) and a rear surface of the cover (20) contacts the insulating material (25). It would have been obvious to one having ordinary skill in the art to space apart the front surface of the cover of modified JP ‘974 from the door panel, such as shown by Cherry, in order to prevent scratching/damage of the door panel when mounted on the door body.
With respect to claim 23, the combination does not show the cover has a cover hole. Cherry shows the cover has a cover hole (hole that accommodates fastener 30, Fig.3) through which a fixing part (30) passes to fix the cover (20) to the chassis (50,58, Fig.3).  It would have been obvious to one having ordinary skill in the art to include a cover hole to the cover of modified JP ‘974, such as shown by Cherry, in order to securely fasten the chassis to the door body.
4.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable 
JP2014231974 (JP ‘974) and JPH0722382 (JP ‘382) in view of EP0647821 A1 (EP ‘821) in further view of US Patent 4,583,796 (Nakajima).
	With respect to claim 25, the combination does not explicitly show the door panel is made of metal. Nakajima shows wherein the door panel (1, Fig.3) is made of metal (steel), a left edge portion (2a) and a right edge portion (other 2a) of the door panel are bent, and 4Serial No.: 17/099,627 the chassis (9) includes an edge accommodating portion (14, Fig.3) formed to accommodate the left edge portion and the right edge portion of the door panel while the door panel is mounted on the door body (Col.2 lines 54-58). It would have been obvious to one having ordinary skill in the art to modify the door panel of modified JP ‘974, such that it is metal with bent left and right portions, such as shown by Nakajima, in order to provide a durable sturdy material for the outer surface of the door panel.   

Allowable Subject Matter
5.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. 	Claim 27 is allowed.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637